Citation Nr: 0023649	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-09 306	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUE

Entitlement to an increased rating for an anxiety reaction, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated October 1998 by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.

The veteran initially requested a local hearing in a VA Form 
9 dated May 1999, but in response to a hearing clarification 
letter from the RO, subsequently clarified that he desired a 
hearing before a traveling section of the Board in an amended 
VA Form 9, dated June 1999.  However, review of the record 
also shows that he failed to report to this hearing.  

The veteran perfected an appeal from a December 1991 rating 
action which denied a rating in excess of 30 percent for his 
service-connected anxiety reaction, his only compensable 
service-connected disorder (the only other service-connected 
disorder being malaria, assigned a noncompensable rating).  
However, a July 1992 rating action granted a 50 percent 
rating for the anxiety reaction and the veteran was notified 
that this constituted a complete grant of the benefit sought 
on appeal.  However, in 1993 the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) held that "on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Decisions of the Court doe not have retroactive application.  
However, if the veteran or his representative alleges or 
contends that the present appeal stems from the December 1991 
rating action, this should be made clear, so that this matter 
may be addressed by the RO in the first instance.  

REMAND

The veteran submitted a claim for an increased evaluation for 
his service-connected anxiety disorder in September 1998 
claiming, essentially, that his nervous condition had 
increased in severity.  Such a claim is generally well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992), mandating a VA duty to assist in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

A report of a June 1994 VA examination and a September 1998 
mental health clinic note indicate that the veteran has been 
treated at a VA mental hygiene clinic.  However, our review 
of the claims file does not show that this medical evidence 
has not been associated with his claims folder.  

Following the July 1992 rating action, and a July 1994 rating 
action which confirmed and continued a 50 percent rating, the 
veteran filed VA Form 21-9840, Application for Increased 
Compensation Based on Individual Unemployability in November 
1997.  A June 1998 rating action denied entitlement to a 
total rating based on individual unemployability, but no 
appeal was taken from that rating action.  

It is unclear whether the veteran is again claiming, in 
addition to an increased rating for his service-connected 
anxiety reaction, a total rating based on individual 
unemployability.  This matter requires clarification.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and his 
representative to clarify whether they are claiming 
a total rating based on individual unemployability, 
in addition to the claim for an increased rating for 
the service-connected anxiety reaction.  

If the veteran or his representative respond in the 
affirmative, the RO should take the necessary steps 
to develop and adjudicate that claim.  

This should include, but not necessarily be limited 
to, obtaining the veteran's retired R & E folder.  

2.  The RO should also obtain the names and 
addresses of all medical care providers who treated 
the veteran for his anxiety disorder since 1994.  
After securing the necessary release, the RO should 
obtain these records.  The RO should specifically 
request the records from VAMC Augusta, referenced in 
the veteran's claim, and associate them with the 
veteran's claims file.  

3.  The veteran should be afforded a VA social and 
industrial survey to assess his employment history 
and day-to-day functioning.  A written copy of the 
report should be inserted into the claims folder.

4.  After the above development action has been 
completed, the veteran should be afforded a VA 
psychiatric examination to determine the severity of 
his anxiety disorder. 

All necessary tests, including psychological 
testing, if deemed necessary, should be conducted, 
and the examiner should review the results of any 
testing prior to completion of the report.  

The report of examination should specifically 
describe the level of impairment of the veteran's 
social and industrial adaptability caused by his 
service-connected psychiatric disorder.  

In addition, the examiner should assign a Global 
Assessment of Functioning (GAF) score consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  The examiner 
should provide a definition of the score assigned, 
and indicate the degree of impairment it represents.  
The report should contain complete and detailed 
rationale for all opinions expressed.  

The claims folder and a copy of this remand should 
be made available to the examiner for review before 
the examination.  The examiner should specify that 
the veteran's records were reviewed on the 
examination report.  

The examiner should render an opinion whether the 
service-connected psychiatric disorder prevents 
employment.  

5.  Following completion of the above, the RO should 
review the veteran's examination report and verify 
that the examiner noted review of the claims file on 
the examination report.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. App. 268 
(1998).   

6.  The RO should then review the veteran's claim, 
and determine whether it can now be granted.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be provided a 
reasonable period of time within which to respond 
thereto.  

If any additional claim, such as a claim for a total 
rating based on individual unemployability, is also 
denied, the RO should take the appropriate steps to 
notify the veteran and his representative of any 
such denial and of the requisite steps necessary to 
initiate and perfect an appeal as to any such 
additional claim.  

The case should then be returned to the Board for 
further review, as appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


